Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 11/6/2019. Claim(s) 1-8 is/are pending in this Office Action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not as concise as the disclosure permits as it contains reference characters. Since an abstract is required to assist readers in deciding whether there is a need for consulting the full patent text for details, the reference characters should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim(s) 1-7 is/are objected to because of the following informalities:  
Claim 1 appears to be missing a “;” at the end of the “fourth step…” limitation
Claim 7 contains two periods, one at the end of the claim and one at the end of the “a road surface condition estimating means…” limitation. Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995) and MPEP 608.01(m)
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations of claims 7-8: “a differential waveform calculating means”, “a rotation time calculating means”, and “a normalized acceleration waveform generating means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification as filed is devoid of any structure that performs the claimed functions (see “differential waveform calculating means 13”, Fig. 1, Fig. 6, and last para. of pg. 6, see “rotation time calculating means 14”, Fig. 1, Fig. 6, and first para. of pg. 6, see “normalized acceleration waveform generating means 15”, Fig. 1, Fig. 6, and second para. of pg. 6). Therefore, claims 7-8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim limitations of claims 7-8: “a differential waveform calculating means”, “a rotation time calculating means”, and “a normalized acceleration waveform generating means” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof." 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). Such a limitation also lacks an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. See also MPEP § 2181. Therefore, claims 7-8 lack written description and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.

Regarding claims 1-6 a method for estimating a condition of a road surface on which a tire is traveling, and thus, are a process. Therefore, the claims are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A method for estimating a condition of a road surface on which a tire is traveling, the method comprising: 
a first step of detecting an acceleration in a tire radial direction to be input to the tire by an acceleration sensor installed in the tire; 
a second step of extracting, from the acceleration, an acceleration waveform that is a time-series waveform of the acceleration in the tire radial direction; 
a third step of obtaining a differential waveform of the acceleration waveform; 
a fourth step of calculating a rotation time of the tire from the differential waveform; 
a fifth step of generating, by using the rotation time, a normalized waveform that is formed by normalizing the acceleration waveform or the differential waveform; and 
a sixth step of determining, from the normalized waveform, whether or not a water infiltration condition between the tire and the road surface is in a condition to be shifted to a hydroplaning condition.

The examiner submits that the foregoing bolded limitations constitute a “mathematical concept” because the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. In this case, the broadest reasonable interpretation of the claim in light of the specification encompass a mathematical calculation (see last para. of pg. 5 – second para. of pg. 8 of the instant specification). For example, “extracting…”, “obtaining”, “calculating”, “generating” and “determining” in the contexts of this claim encompass a series of mathematical calculations which are acts of calculating using mathematical methods. Accordingly, the claim recites at least five mathematical concepts.

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A method for estimating a condition of a road surface on which a tire is traveling, the method comprising: 
a first step of detecting an acceleration in a tire radial direction to be input to the tire by an acceleration sensor installed in the tire; 
a second step of extracting, from the acceleration, an acceleration waveform that is a time-series waveform of the acceleration in the tire radial direction; 
a third step of obtaining a differential waveform of the acceleration waveform; 
a fourth step of calculating a rotation time of the tire from the differential waveform; 
a fifth step of generating, by using the rotation time, a normalized waveform that is formed by normalizing the acceleration waveform or the differential waveform; and 
a sixth step of determining, from the normalized waveform, whether or not a water infiltration condition between the tire and the road surface is in a condition to be shifted to a hydroplaning condition.

For the following reason(s), the examiner submits that the above identified additional  limitations do not integrate the above-noted abstract idea into a practical application. Regarding the additional limitation of “detecting an acceleration in a tire radial direction to be input to the tire by an acceleration sensor installed in the tire”, the examiner submits that this limitations is an insignificant extra-solution activity. In particular, the “acceleration sensor” is recited at a high level of generality (i.e. as a general means of gathering information for use in the “second” step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
Moreover, limiting the use of the abstract idea to a particular technological environment (e.g., to control an aircraft engine), or as stated in the preamble (“for estimating a condition of a road surface on which a tire is traveling”) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of the “for estimating a condition of a road surface on which a tire is traveling” are merely indicating a field of use or technological environment in which to apply a judicial exception, and does not amount to “significantly more”, as generally linking the use of a judicial exception to a particular technological environment or field of use (“simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use”), as discussed in Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981), are not sufficient to amount to significantly more than the judicial exception.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitation of “detecting an acceleration in a tire radial direction to be input to the tire by an acceleration sensor installed in the tire” is well-understood, routine, and conventional activity because the specification does not provide any indication that the “acceleration sensor 11” is anything other than a conventional acceleration sensor (second para., pg. 5). MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.

Independent claims 7 and 8 recite the same limitations as indicated above with respect to claim 1. Additionally, claim 7 recites the limitation “wherein, the road surface condition estimating means defines, as a determination area, an area that is 30% or more and 90% or less of a ground contact area in the normalized acceleration waveform, and determines, from the normalized acceleration waveform in the determination area, whether or not the water infiltration condition between the tire and the road surface is in the condition to be shifted to the hydroplaning condition”. However, this limitation is directed towards an additional aspect of the judicial exception, specifically that of the “road surface condition estimating means”. Thus, claims 7 and 8 are not patent eligible for the same reason as discussed above with regards to claim 1.
Dependent claim(s) 2-6 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception. Therefore, dependent claims 2-6 are not patent eligible under the same rationale as provided for in the rejection of claim 1.
Therefore, claim(s) 1-8 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cyllik et al. (US 2018/0188025A1), hereafter referred to as Cyllik, in view of Sekizawa et al. (US 2019/0077408 A1), hereafter referred to as Sekizawa.
Regarding claim 1, Cyllik teaches a method for estimating a condition of a road surface on which a tire is traveling, the method comprising: 
a first step of detecting an acceleration in a tire radial direction to be input to the tire by an acceleration sensor installed in the tire (“FIG. 1 illustrates a vehicle tire 1, on the tire inner side 2 of which there is arranged a tire sensor module 3. The tire sensor module 3 is arranged such that, via the tire sensor module 3, it is possible in particular to determine an acceleration…acceleration may be in particular a radial acceleration ar”, para. 0044, Fig. 1); 
a second step of extracting, from the acceleration, an acceleration waveform that is a time-series waveform of the acceleration in the tire radial direction (“In a first and second embodiment, shown in FIGS. 2, 2A and 2B, firstly the radial acceleration ar is observed…FIG. 2 illustrates a characteristic curve K1 in which the radial acceleration ar measured by the tire sensor module 3 is plotted versus the time t”, para. 0045, Fig. 1); 
a third step of obtaining a differential waveform of the acceleration waveform (“It is then preferably possible to form a derivative K2 of the characteristic curve K1 with respect to the time t, which derivative is illustrated in FIG. 2A”, para. 0047, Fig. 2A); 
a fourth step of calculating a rotation time of the tire from the differential waveform (“Outside an observation window 5, the radial acceleration ar is approximately constant. Within the observation window 5, the radial acceleration ar initially rises to a high point, then has a falling flank 6 which hereafter falls approximately to zero and subsequently transitions into a rising flank 7, which rises up to a second high point…in this example, the observation window 5 corresponds to a tire contact patch region L, in which a curvature of the tire inner side 2 changes owing to the deformation of the vehicle tire 1, such that the radial acceleration ar, observed at the tire inner side 2, also changes.”, para. 0045, Fig. 1-2, “deriving at least one analytical characteristic variable which is characteristic of the profile of the detected acceleration, wherein the at least one analytical characteristic variable characterizes the non-periodic profile of the detected acceleration within one tire rotation”, para. 0005, see also para. 0047, this interpretation of Cyllik as applied to the limitation of “calculating a rotation time of the tire from the differential waveform” is consistent with Applicant’s specification, see first and second para. of pg. 6 and Fig. 3(a)-3(b) of the instant application where points “Pf” and “Pk” are present in both waveforms of Fig. 3(a) and Fig. 3(b), this is because differentiation occurs with respect to time, and thus Fig. 2-2A of Cyllik teach this limitation, i.e., the “observation window 5” of Cyllik is the same in both Fig. 2 and Fig. 2A); and 
a sixth step of determining, from the normalized waveform, a condition between the tire and the road surface (“As analytical characteristic variables, the gradients S1 and S2 of the first observation point PA1 and of the second observation point PB2 respectively are subsequently transmitted by the tire sensor module 3 to the control unit 4 via the radio signal 20, and are converted in the control unit 4, via linear or approximately linear calibration curves 10a, 10b, into the profile depth D, wherein, in this example, the magnitude of the gradient S1 is observed in order to obtain a positive value for the profile depth D”, para. 0048, Fig. 4).
Regarding the limitation “a fifth step of generating, by using the rotation time, a normalized waveform that is formed by normalizing the acceleration waveform or the differential waveform”, Cyllik teaches this step concurrently with the “a second step…” as discussed above. See, Cyllik teaches first obtaining an acceleration waveform (Fig. 2), then generating a differential waveform (Fig. 2A) of the acceleration waveform, wherein the acceleration waveform is generated by using a rotation time of the tire (“within one tire rotation”, para. 0005). Thus, Cyllik teaches wherein the acceleration waveform is a normalized waveform as claimed. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cyllik such that the generating of the normalized waveform of Fig. 2A occurs in two steps as claimed since it has been held that the omission of an element and retention of its function is an indicium of nonobviousness. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966)
Further, Cyllik does not explicitly teach determining whether or not a water infiltration condition between the tire and the road surface is in a condition to be shifted to a hydroplaning condition. Instead, Cyllik teaches “determining the profile depth in a manner dependent on the at least one analytical characteristic variable, wherein a calibration curve yields the dependency between the analytical characteristic variable and the profile depth and the calibration curve assigns a profile depth to the derived analytical characteristic variable” (para. 0005).
However, Sekizawa teaches a hydroplaning determination device, comprising: 
a sixth step of determining, from a normalized waveform, whether or not a water infiltration condition between a tire and a road surface is in a condition to be shifted to a hydroplaning condition (“output voltage waveform of the acceleration sensor 11 during the tire rotation is shown in FIG. 5”, para. 0033, “in the hydroplaning determination device 100 of the present embodiment, when the road surface condition is determined as the wet condition based on the vibration data of the tire mount sensor 1, the determination whether the hydroplaning phenomenon has occurred is performed. Specifically, the determination whether the hydroplaning phenomenon has occurred is performed based on the fact that the waveforms of the acceleration sensor 11 at the contact start time and the contact end time of the tire mount sensor 1 vary according to the occurrence of the hydroplaning phenomenon”, para. 0062).
All the components are known in Cyllik and Sekizawa. Both Cyllik and Sekizawa teach methods of estimating conditions between a tire and a road surface using acceleration waveforms, and both Cyllik and Sekizawa teach making determinations from a normalized waveform generated from an acceleration waveform. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cyllik with the teachings of Sekizawa such that the “derivative of the characteristic curve” (Fig. 2A) of Cyllik is used to determine a “hydroplaning phenomenon” (para. 0062), as taught by Sekizawa. The motivation for doing so would be to determine “occurrence of a hydroplaning phenomenon in a vehicle” (para. 0002), as taught by Sekizawa. 

Regarding claim 6, Cyllik further teaches wherein, from a size of a peak value (“ordinate value (y value) of a low point…of the derivative K2”, para. 0047) on a step-in side of the differential waveform, determination is made as to the condition (“In a first embodiment, for the determination of a profile depth D of the vehicle tire 1, firstly a maximum negative gradient S1 and/or a maximum positive gradient S2 of the characteristic curve K1 within the observation window 5 is determined, wherein the maximum negative gradient S1 is assigned to the falling flank 6 and the maximum positive gradient S2 is assigned to the rising flank 7…An ordinate value (y value) of a low point and of a high point of the derivative K2 then yields the maximum negative gradient S1 and the maximum positive gradient S2 respectively.”, para. 0088, Fig. 2A).
Cyllik does not explicitly teach determining whether or not the water infiltration condition between the tire and the road surface is in the condition to be shifted to the hydroplaning condition. However, as stated above in the rejection to claim 1, the combination of Cyllik and Sekizawa results in the “derivative of the characteristic curve” (Fig. 2A) of Cyllik being used to determine a “hydroplaning phenomenon” (para. 0062), as taught by Sekizawa. Thus, since Cyllik teaches using the “ordinate value (y value) of a low point…of the derivative K2” (para. 0047) of the “derivative of the characteristic curve” (Fig. 2A) to determine a condition between the tire and the road surface, the combination of Cyllik and Sekizawa similarly results in the “ordinate value (y value) of a low point…of the derivative K2” (para. 0047) of Cyllik being used to determine a “hydroplaning phenomenon” (para. 0062), as taught by Sekizawa.

Regarding claim 8, Cyllik teaches a device for estimating a condition of a road surface on which a tire is traveling, the device comprising: 
an acceleration sensor that is installed in the tire and that detects acceleration in a tire radial direction (“FIG. 1 illustrates a vehicle tire 1, on the tire inner side 2 of which there is arranged a tire sensor module 3. The tire sensor module 3 is arranged such that, via the tire sensor module 3, it is possible in particular to determine an acceleration…acceleration may be in particular a radial acceleration ar”, para. 0044, Fig. 1); 
an acceleration waveform extracting means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “acceleration waveform extracting unit 12…configured, for example, by computer software and a storage device such as a random access memory (RAM)”, last para. pg. 4-first para., pg. 5”, Fig. 1) that extracts, from the acceleration, an acceleration waveform that is a time series waveform of the acceleration in the tire radial direction (“In a first and second embodiment, shown in FIGS. 2, 2A and 2B, firstly the radial acceleration ar is observed…FIG. 2 illustrates a characteristic curve K1 in which the radial acceleration ar measured by the tire sensor module 3 is plotted versus the time t”, para. 0045, Fig. 1); 
a differential waveform calculating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “differential waveform calculating means 13”, Fig. 1) that calculates a differential waveform of the acceleration waveform (“It is then preferably possible to form a derivative K2 of the characteristic curve K1 with respect to the time t, which derivative is illustrated in FIG. 2A”, para. 0047, Fig. 2A); 
a rotation time calculating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “rotation time calculating means 14”, Fig. 1) that calculates a rotation time of the tire from the differential waveform (“Outside an observation window 5, the radial acceleration ar is approximately constant. Within the observation window 5, the radial acceleration ar initially rises to a high point, then has a falling flank 6 which hereafter falls approximately to zero and subsequently transitions into a rising flank 7, which rises up to a second high point…in this example, the observation window 5 corresponds to a tire contact patch region L, in which a curvature of the tire inner side 2 changes owing to the deformation of the vehicle tire 1, such that the radial acceleration ar, observed at the tire inner side 2, also changes.”, para. 0045, Fig. 1-2, “deriving at least one analytical characteristic variable which is characteristic of the profile of the detected acceleration, wherein the at least one analytical characteristic variable characterizes the non-periodic profile of the detected acceleration within one tire rotation”, para. 0005, see also para. 0047, this interpretation of Cyllik as applied to the limitation of “calculating a rotation time of the tire from the differential waveform” is consistent with Applicant’s specification, see first and second para. of pg. 6 and Fig. 3(a)-3(b) of the instant application where points “Pf” and “Pk” are present in both waveforms of Fig. 3(a) and Fig. 3(b), this is because differentiation occurs with respect to time, and thus Fig. 2-2A of Cyllik teach this limitation, i.e., the “observation window 5” of Cyllik is the same in both Fig. 2 and Fig. 2A); and 
a road surface condition estimating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “road surface condition estimating means 16…configured, for example, by computer software and a storage device such as a random access memory (RAM)”, last para. pg. 4-first para., pg. 5) that determines a condition between the tire and the road surface (“As analytical characteristic variables, the gradients S1 and S2 of the first observation point PA1 and of the second observation point PB2 respectively are subsequently transmitted by the tire sensor module 3 to the control unit 4 via the radio signal 20, and are converted in the control unit 4, via linear or approximately linear calibration curves 10a, 10b, into the profile depth D, wherein, in this example, the magnitude of the gradient S1 is observed in order to obtain a positive value for the profile depth D”, para. 0048, Fig. 4).
Regarding the limitation “a normalized differential waveform generating means that generates, by using the rotation time, a normalized differential waveform that is formed by normalizing the differential waveform”, Cyllik teaches this step concurrently with the “a second step…” as discussed above. See, Cyllik teaches first obtaining an acceleration waveform (Fig. 2), then generating a differential waveform (Fig. 2A) of the acceleration waveform, wherein the acceleration waveform is generated by using a rotation time of the tire (“within one tire rotation”, para. 0005). Thus, Cyllik teaches wherein the acceleration waveform is a normalized waveform as claimed. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cyllik such that the generating of the normalized waveform of Fig. 2A occurs in two steps as claimed since it has been held that the omission of an element and retention of its function is an indicium of nonobviousness. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966)
Further, Cyllik does not explicitly teach determining whether or not a water infiltration condition between the tire and the road surface is in a condition to be shifted to a hydroplaning condition. Instead, Cyllik teaches “determining the profile depth in a manner dependent on the at least one analytical characteristic variable, wherein a calibration curve yields the dependency between the analytical characteristic variable and the profile depth and the calibration curve assigns a profile depth to the derived analytical characteristic variable” (para. 0005).
However, Sekizawa teaches a hydroplaning determination device, comprising: 
a road surface condition estimating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “road surface condition estimating means 16… configured, for example, by computer software and a storage device such as a random access memory (RAM)”, last para. pg. 4-first para., pg. 5) that determines whether or not a water infiltration condition between a tire and a road surface is in a condition to be shifted to a hydroplaning condition (“output voltage waveform of the acceleration sensor 11 during the tire rotation is shown in FIG. 5”, para. 0033, “in the hydroplaning determination device 100 of the present embodiment, when the road surface condition is determined as the wet condition based on the vibration data of the tire mount sensor 1, the determination whether the hydroplaning phenomenon has occurred is performed. Specifically, the determination whether the hydroplaning phenomenon has occurred is performed based on the fact that the waveforms of the acceleration sensor 11 at the contact start time and the contact end time of the tire mount sensor 1 vary according to the occurrence of the hydroplaning phenomenon”, para. 0062.
All the components are known in Cyllik and Sekizawa. Both Cyllik and Sekizawa teach methods of estimating conditions between a tire and a road surface using acceleration waveforms, and both Cyllik and Sekizawa teach making determinations from a normalized waveform generated from an acceleration waveform. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cyllik with the teachings of Sekizawa such that the “derivative of the characteristic curve” (Fig. 2A) of Cyllik is used to determine a “hydroplaning phenomenon” (para. 0062), as taught by Sekizawa. The motivation for doing so would be to determine “occurrence of a hydroplaning phenomenon in a vehicle” (para. 0002), as taught by Sekizawa. 
Allowable Subject Matter
Claim 2-5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, 35 U.S.C. 112(a), and 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  there is no prior art alone or in combination that discloses or teaches all the limitations of Applicant's claimed invention, including, and in combination with other recited limitations, 
the sixth step includes defining, as a determination area, an area that is 30% or more and 90% or less of a ground contact area in the normalized waveform, and determining, from the normalized waveform in the determination area, whether or not the water infiltration condition between the tire and the road surface is in the condition to be shifted to the hydroplaning condition (claim 2), and
the road surface condition estimating means defines an area that is 30% or more and 90% or less of a ground contact area in the normalized waveform, and determining, from the normalized waveform in the determination area, whether or not the water infiltration condition between the tire and the road surface is in the condition to be shifted to the hydroplaning condition (claim 7).









The closest prior art of record includes the following:
Regarding claim 2, Cyllik (US 2018/0188025 A1) teaches wherein, the sixth step includes defining, as a determination area, an area of ground contact area in the normalized waveform (“The radial acceleration ar becomes minimal, that is, ideally zero, when the measurement point MP is situated in the region of a ground contact area 9 of the vehicle tire 1, within which the vehicle tire 1 is in contact with a roadway 8”, para. 0046, Fig. 1, see also para. 0010).
Sekizawa (US 2019/0077408 A1) teaches defining, as a determination area, an area of ground contact area in the normalized waveform (“A time period from the contact start time to the contact end time, that is, a time period while which the portion of the tread 31 of the tire 3 corresponding to the position of the acceleration sensor 11 contacts the road surface is referred to as a contact period. In the present embodiment, the position of the acceleration sensor 11 corresponds to the position of the tire mount sensor 1”, see Fig. 5). 
However, Cyllik nor Sekizawa teach wherein the sixth step includes defining, as a determination area, defining an area that is 30% or more and 90% or less of a ground contact area in the normalized waveform, and determining, from the normalized waveform in the determination area, whether or not the water infiltration condition between the tire and the road surface is in the condition to be shifted to the hydroplaning condition.

Regarding claim 7, Cyllik (US 2018/0188025 A1) teaches a device for estimating a condition of a road surface on which a tire is traveling, the device comprising: 
an acceleration sensor that is installed in the tire and that detects acceleration in a tire radial direction (“FIG. 1 illustrates a vehicle tire 1, on the tire inner side 2 of which there is arranged a tire sensor module 3. The tire sensor module 3 is arranged such that, via the tire sensor module 3, it is possible in particular to determine an acceleration…acceleration may be in particular a radial acceleration ar”, para. 0044, Fig. 1); 
an acceleration waveform extracting means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “acceleration waveform extracting unit 12…configured, for example, by computer software and a storage device such as a random access memory (RAM)”, last para. pg. 4-first para., pg. 5”, Fig. 1) that extracts, from the acceleration, an acceleration waveform that is a time series waveform of the acceleration in the tire radial direction (“In a first and second embodiment, shown in FIGS. 2, 2A and 2B, firstly the radial acceleration ar is observed…FIG. 2 illustrates a characteristic curve K1 in which the radial acceleration ar measured by the tire sensor module 3 is plotted versus the time t”, para. 0045, Fig. 1); 
a differential waveform calculating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “differential waveform calculating means 13”, Fig. 1) that calculates a differential waveform of the acceleration waveform (“It is then preferably possible to form a derivative K2 of the characteristic curve K1 with respect to the time t, which derivative is illustrated in FIG. 2A”, para. 0047, Fig. 2A); 
a rotation time calculating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “rotation time calculating means 14”, Fig. 1) that calculates a rotation time of the tire from the differential waveform (“Outside an observation window 5, the radial acceleration ar is approximately constant. Within the observation window 5, the radial acceleration ar initially rises to a high point, then has a falling flank 6 which hereafter falls approximately to zero and subsequently transitions into a rising flank 7, which rises up to a second high point…in this example, the observation window 5 corresponds to a tire contact patch region L, in which a curvature of the tire inner side 2 changes owing to the deformation of the vehicle tire 1, such that the radial acceleration ar, observed at the tire inner side 2, also changes.”, para. 0045, Fig. 1-2, “deriving at least one analytical characteristic variable which is characteristic of the profile of the detected acceleration, wherein the at least one analytical characteristic variable characterizes the non-periodic profile of the detected acceleration within one tire rotation”, para. 0005, see also para. 0047, this interpretation of Cyllik as applied to the limitation of “calculating a rotation time of the tire from the differential waveform” is consistent with Applicant’s specification, see first and second para. of pg. 6 and Fig. 3(a)-3(b) of the instant application where points “Pf” and “Pk” are present in both waveforms of Fig. 3(a) and Fig. 3(b), this is because differentiation occurs with respect to time, and thus Fig. 2-2A of Cyllik teach this limitation, i.e., the “observation window 5” of Cyllik is the same in both Fig. 2 and Fig. 2A); and 
a road surface condition estimating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “road surface condition estimating means 16…configured, for example, by computer software and a storage device such as a random access memory (RAM)”, last para. pg. 4-first para., pg. 5) that determines a condition between the tire and the road surface (“As analytical characteristic variables, the gradients S1 and S2 of the first observation point PA1 and of the second observation point PB2 respectively are subsequently transmitted by the tire sensor module 3 to the control unit 4 via the radio signal 20, and are converted in the control unit 4, via linear or approximately linear calibration curves 10a, 10b, into the profile depth D, wherein, in this example, the magnitude of the gradient S1 is observed in order to obtain a positive value for the profile depth D”, para. 0048, Fig. 4).
Regarding the limitation “a normalized differential waveform generating means that generates, by using the rotation time, a normalized differential waveform that is formed by normalizing the differential waveform”, Cyllik teaches this step concurrently with the “a second step…” as discussed above. See, Cyllik teaches first obtaining an acceleration waveform (Fig. 2), then generating a differential waveform (Fig. 2A) of the acceleration waveform, wherein the acceleration waveform is generated by using a rotation time of the tire (“within one tire rotation”, para. 0005). Thus, Cyllik teaches wherein the acceleration waveform is a normalized waveform as claimed. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cyllik such that the generating of the normalized waveform of Fig. 2A occurs in two steps as claimed since it has been held that the omission of an element and retention of its function is an indicium of nonobviousness. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966)
Further, Cyllik does not explicitly teach determining whether or not a water infiltration condition between the tire and the road surface is in a condition to be shifted to a hydroplaning condition. Instead, Cyllik teaches “determining the profile depth in a manner dependent on the at least one analytical characteristic variable, wherein a calibration curve yields the dependency between the analytical characteristic variable and the profile depth and the calibration curve assigns a profile depth to the derived analytical characteristic variable” (para. 0005).
However, Sekizawa (US 2019/0077408 A1) teaches a hydroplaning determination device, comprising: 
a road surface condition estimating means (as interpreted under 35 USC 112(f), corresponds to Applicant’s “road surface condition estimating means 16… configured, for example, by computer software and a storage device such as a random access memory (RAM)”, last para. pg. 4-first para., pg. 5) that determines whether or not a water infiltration condition between a tire and a road surface is in a condition to be shifted to a hydroplaning condition (“output voltage waveform of the acceleration sensor 11 during the tire rotation is shown in FIG. 5”, para. 0033, “in the hydroplaning determination device 100 of the present embodiment, when the road surface condition is determined as the wet condition based on the vibration data of the tire mount sensor 1, the determination whether the hydroplaning phenomenon has occurred is performed. Specifically, the determination whether the hydroplaning phenomenon has occurred is performed based on the fact that the waveforms of the acceleration sensor 11 at the contact start time and the contact end time of the tire mount sensor 1 vary according to the occurrence of the hydroplaning phenomenon”, para. 0062.
All the components are known in Cyllik and Sekizawa. Both Cyllik and Sekizawa teach methods of estimating conditions between a tire and a road surface using acceleration waveforms, and both Cyllik and Sekizawa teach making determinations from a normalized waveform generated from an acceleration waveform. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Cyllik with the teachings of Sekizawa such that the “derivative of the characteristic curve” (Fig. 2A) of Cyllik is used to determine a “hydroplaning phenomenon” (para. 0062), as taught by Sekizawa. The motivation for doing so would be to determine “occurrence of a hydroplaning phenomenon in a vehicle” (para. 0002), as taught by Sekizawa. 
Cyllik further teaches wherein, the sixth step includes defining, as a determination area, an area of ground contact area in the normalized waveform (“The radial acceleration ar becomes minimal, that is, ideally zero, when the measurement point MP is situated in the region of a ground contact area 9 of the vehicle tire 1, within which the vehicle tire 1 is in contact with a roadway 8”, para. 0046, Fig. 1, see also para. 0010).
Sekizawa further teaches defining, as a determination area, an area of ground contact area in the normalized waveform (“A time period from the contact start time to the contact end time, that is, a time period while which the portion of the tread 31 of the tire 3 corresponding to the position of the acceleration sensor 11 contacts the road surface is referred to as a contact period. In the present embodiment, the position of the acceleration sensor 11 corresponds to the position of the tire mount sensor 1”, see Fig. 5). 
However, Cyllik nor Sekizawa teach wherein, the road surface condition estimating means defines an area that is 30% or more and 90% or less of a ground contact area in the normalized waveform, and determining, from the normalized waveform in the determination area, whether or not the water infiltration condition between the tire and the road surface is in the condition to be shifted to the hydroplaning condition.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3666                                                                                                                                                                                         
	
	/MARC BURGESS/               Supervisory Patent Examiner, Art Unit 3666